Citation Nr: 0925731	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach condition 
due to medications taken during service. 

2.  Entitlement to service connection for low back condition 
to include lumbar strain, spondylolisthesis and degenerative 
disc disease.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right foot injury with X-ray evidence of 
arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1974.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied service connection for 
a back condition, arthritis, a heart condition and a right 
foot condition.  It also held that new and material evidence 
had not been received to reopen the Veteran's claim for 
service connection for a stomach condition due to medications 
taken during service.  A January 2005 rating decision granted 
service connection for a right foot injury with X-ray 
evidence of arthritis, evaluated as 10 percent disabling.  

A January 2005 statement of the case (SOC) found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a stomach condition due to medications 
taken during active duty, and denied the claim on the merits 
after de novo review.  The Board notes that irrespective of 
this RO determination reopening the appellant's claim, it 
will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  As the RO adjudicated de novo a reopened claim in 
the January 2005 SOC, the appellant is not prejudiced by the 
Board's own de novo adjudication at this time.

The issue of entitlement to service connection for low back 
condition, to include lumbar strain, spondylolisthesis and 
degenerative disc disease, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1999 rating decision denied service connection 
for a stomach condition due to medication taken during 
service; the Veteran did not submit a substantive appeal and 
thus the decision is final.  

2.  Evidence added to the record since the November 1999 
rating decision includes official service department records 
that existed and had not been associated with the claims file 
when VA first denied the claim.  

3.  The evidence of record does not show that the Veteran 
incurred or aggravated a stomach condition due to medication 
taken during service.

4.  The evidence of record does not show that the Veteran 
incurred or aggravated arthritis during active duty, nor may 
it be so presumed.  

5.  The evidence of record does not show that the Veteran has 
a heart condition, incurred or aggravated during active duty.

6.  The evidence of record does not show that the Veteran's 
service-connected right foot disability is moderately severe. 


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service 
connection for a stomach condition secondary to medications 
taken during service is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the November 1999 rating decision 
is new and material, and the claim for service connection for 
a stomach condition secondary to medications taken during 
service is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Service connection for stomach condition due to 
medication taken during service is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

4.  Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

5.  Service connection for a heart condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for a right foot injury with X-ray evidence of 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Veteran's increased initial evaluation claim arises from 
his disagreement with an initial evaluation following a grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
as the claim for service connection for a stomach condition 
is being reopened, any defect with regard to VA's duty to 
notify and assist the Veteran in the development of this 
claim would result in harmless error.  

The VCAA duty to notify was satisfied by way of all service 
connection claims other than the reopened claim by a July 
2002 letter that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence. 

The July 2002 VCAA notice letter did not provide adequate 
notice with respect to the reopened claim for service 
connection for a stomach condition.  This error creates a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome.  The Veteran has been represented by a service 
organization during the appeal.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  The January 2005 SOC addressed the issue of service 
connection on its merits and thus the Veteran had actual 
knowledge of the type of evidence necessary to substantiate 
the service connection claim that he was expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These factors 
show that the notice deficiency did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudice.  For this reason, no further development is 
required regarding the Veteran's claim for service connection 
for a stomach condition and the duty to notify.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and records from the Social Security Administration 
(SSA).  The appellant was afforded VA medical examinations 
for the feet in October 2002 and May 2006. 

No VA examination was conducted for the Veteran's claimed 
arthritis, heart condition or stomach condition.  The service 
treatment records are negative for complaints, symptoms, 
findings or diagnoses related to a heart condition, or 
arthritis other than of the service-connected right toe.  
Post-service medical records are negative for current 
diagnoses of a heart condition, or any competent medical 
evidence, based on a review of service medical records, 
linking current arthritis of the hands or any stomach 
problems to the Veteran's service.  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

A November 1999 rating decision denied service connection for 
a stomach condition secondary to medication taken during 
service loss because it was not shown during service and 
there was no evidence linking a post-service stomach 
condition to service.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

Evidence of record at that time included the Veteran's 
service treatment records, which showed that in July 1971 the 
Veteran complained of left chest pain lasting for a few 
seconds.  The diagnosis was pyrosis and reflux.  The report 
of the Veteran's August 1974 separation medical examination 
provides that all relevant clinical evaluations were normal 
and identifies no relevant defects or diagnoses.  The report 
of a December 1994 VA general medical examination relates 
that the Veteran's digestive system was normal and provides 
no pertinent diagnosis.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

Notwithstanding any other section in this part, if, at any 
time after VA issues a decision on a claim, VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).

In connection with the Veteran's current application to 
reopen this claim, the RO obtained additional service 
treatment records.  These include records from a February 
1974 hospitalization for psychiatric treatment relating that 
the Veteran was constipated and treated with an enema.  

In light of the receipt of the relevant February 1974 service 
department record that existed, but was not of record, at the 
time of the November 1999 adjudication, application of 38 
C.F.R. 3.156(c) requires that the Veteran's claim for service 
connection for a stomach condition due to medications taken 
during service be reopened and reconsidered.

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issues.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the 
Board must determine if the Veteran has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the Veteran has been 
prejudiced thereby.    

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The Veteran's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  Thus, 
the Board finds that the Veteran would not be prejudiced by 
the adjudication of his claim at this time.  Accordingly, 
there is no basis for an additional delay in the adjudication 
of this case and the Board will address below on a de novo 
basis the issue of entitlement to service connection for a 
stomach condition due to medications taken during service.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran implicitly contends that the symptoms of each of 
his claimed conditions have continued since active duty.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's brother wrote in April 2006 that prior to 
service, the Veteran had a sound mind and healthy body.  Only 
after joining the Marines did the Veteran develop mental and 
physical health problems.  

This statement does not support any of the Veteran's service 
connection claims.  The Veteran's brother is not competent to 
diagnose the etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, the assertions 
by the Veteran's brother cannot constitute competent medical 
evidence in support of the Veteran's service connection 
claims.  

Turning to the Veteran's specific claim for arthritis, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
arthritis, other than arthritis of the right great toe, which 
is service-connected.  The report of the Veteran's August 
1974 separation medical examination provides that all 
relevant clinical evaluations were normal and identifies no 
relevant defects or diagnoses.  Because the condition was not 
seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  

There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the Veteran's 
separation from service.  Because the claimed condition was 
not seen within one year of the Veteran's separation from 
service, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307 and 3.309.

The earliest post-service indication of arthritis is the 
report of a 1994 VA hospitalization for psychiatric treatment 
which relates that the Veteran had an Axis III diagnosis of 
arthritic pain of the knuckles of the hands.  The report of a 
December 1994 VA general medical examination relates that the 
Veteran complained of chronic pain in the knuckles of each 
hand.  The pertinent diagnosis was mild fusiform swelling of 
multiple proximal interphalangeal joints of the hands; early 
rheumatoid arthritis, auto-immune disorder such as SLE, etc., 
should be considered in the differential diagnosis.  These 
records do not link the diagnoses to the Veteran's service.  
In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records, dated shortly before and during the 
appeal period, show that the Veteran complained of arthritis 
in the hands and wrists.  Impressions include arthritis 
without specific joints being identified  These records do 
not link the arthritis to the Veteran's service.  

The foregoing records do not support service connection for 
arthritis.  They simply include no medical evidence linking 
the Veteran's arthritis of the hands and wrists to his 
service.  

To the extent that the Veteran is able to observe continuity 
of relevant symptoms of arthritis since service, his opinions 
are outweighed by the competent medical evidence.  Simply 
stated, the Board finds that the service treatment records 
(which are negative for arthritis other than the service-
connected right toe) and post-service medical records 
(containing no competent medical evidence of complaints, 
symptoms, findings or diagnoses of arthritis for many years 
after service, and no competent medical evidence linking any 
post-service arthritis to his service) outweigh the Veteran's 
contentions.  

Turning to the Veteran's claimed stomach condition, his 
service treatment records are negative for any evidence of 
gastrointestinal problems related to medication.  In July 
1971, the Veteran complained of left chest pain lasting for a 
few seconds.  The diagnosis was pyrosis and reflux.  Records 
from a February 1974 hospitalization for psychiatric 
treatment relate that the Veteran was constipated and treated 
with an enema.  The report of the Veteran's August 1974 
separation medical examination provides that all relevant 
clinical evaluations were normal and identifies no relevant 
defects or diagnoses.  

In a September 1999 statement, the Veteran asserts that his 
stomach condition was caused by taking Thorazine, Melarill 
and Gantrisin while on active duty.  

Post-service medical records are negative for relevant 
complaints, symptoms, findings or diagnoses until many years 
after service.  The report of a December 1994 VA general 
medical examination relates that the Veteran's digestive 
system was normal and provides no pertinent diagnosis.  As 
noted above, a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson, supra.

VA treatment records dated during the appeal period reflect 
that the Veteran had complaints of diarrhea as a side effect 
of Percocet.  They are negative for any evidence of a stomach 
condition due to active duty or medication taken during 
active duty.  

The foregoing records do not support service connection for a 
stomach condition due to medications taken during service.  
They simply include no evidence linking the Veteran's post-
service stomach complaints, including diarrhea, to medication 
taken during his service.  

To the extent that the Veteran is able to observe continuity 
of relevant symptoms of a stomach condition since service, 
his opinions are outweighed by the competent medical 
evidence.  Simply stated, the Board finds that the service 
treatment records (which show that the Veteran was clinically 
normal at separation) and post-service medical records 
(containing no competent medical evidence of relevant 
complaints, symptoms, findings or diagnoses for many years 
after service, and no competent medical evidence linking any 
post-service symptoms to his service) outweigh the Veteran's 
contentions.

Turning to the Veteran's claimed heart condition, his service 
treatment records are negative for complaints, symptoms, 
findings or diagnoses related to a heart condition.  In July 
1971, the Veteran complained of left chest pain lasting for a 
few seconds.  The diagnosis was pyrosis and reflux.  The 
report of the Veteran's August 1974 separation medical 
examination provides that clinical evaluation of the 
Veteran's heart was normal and identifies no relevant defects 
or diagnoses.  

A December 1994 VA general medical examination found that the 
Veteran's cardiovascular system was normal and provides no 
pertinent diagnosis.  VA treatment records reflect that in 
May 2004 he complained of a headache and pain in his heart 
every morning that went away with morphine sulfate.  No heart 
condition was diagnosed.  In December 2005, the Veteran 
complained of left hemithorax pain.  His heart had normal 
rate and rhythm and an EKG showed normal sinus rhythm.  The 
assessment/plan was atypical chest pain, strongly advised to 
quit smoking.  The remaining VA treatment records are also 
negative for pertinent diagnoses.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability. Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no evidence of a current diagnosis of a 
heart condition, service connection is not warranted.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a stomach condition 
due to medications taken during active duty, arthritis or a 
heart condition.  As the preponderance of the evidence is 
against each of the claims, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Increased Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The January 2005 rating decision that granted service 
connection for the Veteran's right foot injury with X-ray 
evidence of arthritis makes it clear that the actual 
disability for which the Veteran receives compensation is 
osteoarthritis, right first metatarsophalangeal joint (MPJ) 
(great toe).  This disability is evaluated under Diagnostic 
Code 5010-5284 as foot injury, other.  A 20 percent 
evaluation is warranted for a moderately severe foot injury.  

VA treatment records dated during the appeal period reflect 
complaints of right foot pain for which the Veteran was 
prescribed Percocet.

The report of an October 2002 VA examination provides that 
the Veteran complained of right foot pain at a level of 7 or 
8/10, with redness of the first digit.  He was negative for 
pain at rest.  The Veteran took Percocet for pain one or two 
every four hours as needed, which reduced his pain to zero.  
Flare-ups occurred with activity or bumping the foot and were 
relieved by pain medication.  Activity increased the pain.  
Alleviating factors included rest and soaking the foot in 
warm bath water.  He used a cane due to foot and back pain 
and denied any other foot injuries.  He wore an orthopedic 
shoe with no inserts or braces.  

On physical examination, the Veteran had plantar flexion of 
the right first digit from zero to 30 degrees with pain at 30 
degrees.  The alignment of all right digits were normal.  
There was a callosity on the right first MPJ area with no 
skin breakdown.  There were no vascular abnormalities noted.  
The Veteran was unable to squat or effectively perform 
eversion on the right foot.  Inversion was normal.  He was 
unable to rise on the right great toe due to pain.  There 
were no hammertoes, claw foot, high arches, swelling or 
deformities noted.  There was no malalignment of the forefoot 
or midfoot bilaterally.  There was no hallux valgus noted on 
the right first MPJ.  An X-ray showed osteoarthritis of the 
right great toe.  The final diagnosis was osteoarthritis of 
the right first MPJ.  

The report of a May 2006 VA examination provides that the 
Veteran walked with a cane in the right hand and walked on 
the heel of the left foot only.  Inspection of the right 
forefoot demonstrated thickening and induration about the 
base of the great toe.  He had no active motion in the great 
toe.  Passively there was 5 degrees of extension and 10 
degrees of flexion of the first metatarsal joint.  He 
complained of pain throughout the motion and repetitive 
motion increased the complaints of pain.  He had 15 to 20 
degrees of interphalangeal motion of the great toe passively, 
with complaints of pain and aggravation by repetitive 
movement.  Range of motion was essentially unchanged.  
Sensation was intact and there were no abnormal callosities 
on the plantar surface of the foot.  X-ray demonstrated 
evidence of degenerative arthritic changes involving the 
first metarsal-phalangeal joint.  The pertinent diagnosis was 
hallux rigidus, right toe.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation for right foot 
injury in excess of 10 percent.  The Board is aware of the 
Veteran's limited active motion of the first great toe.  
Nevertheless, the results of the VA examinations show that 
the Veteran's osteoarthritis of the right great toe does not 
correspond to a moderately severe foot injury.  The October 
2002 VA examination found no hammertoes, claw foot, high 
arches, swelling, deformities, malalignment of the forefoot 
or midfoot, hallux valgus of the right first MPJ, or vascular 
abnormalities.  The May 2006 VA examination found that the 
Veteran's sensation was intact and there were no abnormal 
callosities.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
Veteran's service-connected right foot disability are 
contemplated in the current 10 percent rating assigned to 
that condition.  As noted above, the evidence simply does not 
show that pain has caused functional loss of the right foot 
comparable to moderately severe injury.   38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for right foot injury with X-ray evidence of arthritis.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
stomach condition due to medications taken during service is 
granted; to this extent only, the appeal is granted.

Service connection for a stomach condition due to medications 
taken during service is denied.

Service connection for arthritis is denied.

Service connection for a heart condition is denied.

An initial evaluation in excess of 10 percent for a right 
foot injury with X-ray evidence of arthritis is denied.


REMAND

The Veteran's claim for service connection for a low back 
condition to include lumbar strain, spondylolisthesis and 
degenerative disc disease requires additional development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records reflect that he 
complained of low back strain in May 1972.  The Veteran had 
pain on bending and a previous strain was noted.  The Veteran 
was prescribed medication and ordered to rest.  

Post-service medical records include a 1985 private medical 
statement relating that a routine pre-employment physical 
found 1st degree spondylolisthesis on the lumbar spine.  The 
Veteran was rejected for this reason alone.  A post-service 
VA examination in December 1994 resulted in a diagnosis of 
chronic lumbosacral strain with chronic low back pain and X-
ray evidence of spondylolisthesis/disc disease.  VA treatment 
records during the appeal period show complaints of chronic 
pain and constant aching in the back.  Diagnoses include 
degenerative disc disease L5/S1 with grade 1 
spondylolisthesis, back pain, spondylolisthesis, and chronic 
low back pain related to degenerative disc disease.

Significantly, the Veteran contends that he has had symptoms 
of low back pain ever since separation.  In light of the 
evidence of back strain in service, the current diagnosis of 
a low back disorder, and the competent and credible testimony 
of continuity of back pain since service, the evidence 
warrants a VA medical examination and opinion to determine 
whether any current low back condition is the result of 
active duty.  See McLendon, supra; see also Barr, supra and 
Jandreau, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any low back condition, to 
include lumbar strain, 
spondylolisthesis and degenerative disc 
disease.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file 
(including the Veteran's service 
treatment records), the medical 
history, the clinical evaluation, and 
any tests that are deemed necessary, 
the examiner is asked to opine whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
current low back condition, to include 
lumbar strain, spondylolisthesis and 
degenerative disc disease, is causally 
related to service, including the 
Veteran's May 1972 back strain.  

2.  Then, readjudicate the Veteran's 
claim for service connection for a low 
back condition to include lumbar 
strain, spondylolisthesis and 
degenerative disc disease.  If the 
benefit sought on appeal remains 
denied, provide the Veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


